IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. AP-76,528, AP-76,529 & AP-76,530



                 EX PARTE JOHN DEWAYNE WILLIAMS, Applicant



              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                CAUSE NOS. 114-0329-09, 114-0330-09 & 114-0331-09
                       IN THE 114TH DISTRICT COURT
                           FROM SMITH COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of robbery and one count of aggravated robbery. He was sentenced to imprisonment for thirty years

on each robbery count and life on the aggravated robbery count.

       Applicant contends that he was denied his right to appeal. The trial court determined that

appellate counsel did not receive timely notice of his appointment and recommended that we grant
                                                                                                      2

relief. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of

the judgments of conviction in Cause Nos. 114-0329-09, 114-0330-09, and 114-0331-09 from the

114th Judicial District Court of Smith County. Applicant is ordered returned to that time at which

he may give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful

appeals. All time limits shall be calculated as if the sentences had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute appeals, he must

take affirmative steps to file written notices of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: April 6, 2011
Do Not Publish